DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 24 have been considered but are moot because the arguments are directed to newly added limitations which, upon updated search necessitated by amendment, are rejected as set forth below based upon the teachings of Lin (US 2012/0275305).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2014/0128057, Siomina hereafter) in view of Lin (US 2012/0275305).
RE claims 1 and 24, Siomina discloses a terminal device for use with a wireless telecommunications network having a network environment, and an integrated circuitry for a terminal device, the terminal device and integrated circuitry comprising: circuitry (Wireless Device/WD of  Figure 18, see also paragraphs 101) configured to store ancillary information not essential to every connection between the terminal device and the wireless telecommunications network, wherein the ancillary information is information such that failure to provide the ancillary information will not terminate a connection between the terminal device and the wireless telecommunications network (Figure 11, at steps 700-706 as well as paragraphs 168-169, the WD is configured by the radio access network/RAN to perform MDT measurements with which the WD will use to produce an MDT log to be reported back to the RAN. Paragraphs 116-141 discloses examples of such logged data); produce data indicative of the stored ancillary information (Figure 11, 704-708); transmit the produced data to the (Paragraph 170, an RRC connection is established for the purpose of transmitting the MDT log at a predetermined time or prior to a predetermined time if it is determined via other constraints that the data is required sooner. The RRC connection setup complete carries the indication that the MDT log is available.) and receive an indication from the wireless telecommunication network to transmit the ancillary information to the wireless telecommunication network, wherein in response to the indication, the circuitry is configured to transmit the ancillary information (Figure 11, 716 and 718).
Siomina does not explicitly disclose the ancillary information comprises at least one of home energy measurements or health information of a user of the terminal device.
However Lin teaches the ancillary information comprises at least one of home energy measurements or health information of a user of the terminal device. (Paragraphs 03-04 and 34 teach MTC/IoT devices deployed which infrequency transmit data to a server via a wireless communication network. These devices may those utilized n settings such as healthcare and remote maintenance and control. Specifically these devices may be utilized to transmit data comprising “smart grid” data interpreted as analogous to “home energy” as well as E-healthcare data comprised further of “human status, e.g., blood pressure and heartbeat information”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina 
RE claim 2, Siomina in view of Lin discloses a terminal device according to claim 1 as set forth above. Note that Siomina further discloses wherein the controller is configured to measure a signal parameter of the wireless telecommunications network, and the ancillary information is measurement data which is measured by the terminal device (Paragraphs 14-16 and/or 116-141).
RE claim 11, Siomina discloses infrastructure equipment for use with a wireless telecommunications network, the infrastructure equipment Network Node/RAN of  Figure 17, see also paragraphs 102-103) comprising: circuitry configured to receive indicative data from a terminal device indicating that the terminal device has stored ancillary information not essential to every connection between the terminal device and the wireless telecommunications network, wherein the ancillary information is information such that failure to provide the ancillary information will not terminate a connection between the terminal device and the wireless telecommunications network (Figure 11, at steps 700-706 as well as paragraphs 168-169, the WD is configured by the radio access network/RAN to perform MDT measurements with which the WD will use to produce an MDT log to be reported back to the RAN. Paragraphs 116-141 discloses examples of such logged data. Paragraph 170, an RRC connection is established for the purpose of transmitting the MDT log at a predetermined time or prior to a predetermined time if it is determined via other constraints that the data is required sooner. The RRC connection setup complete carries the indication that the MDT log is available.); determine whether to request (Figure 11, 716 and 718); and receive the ancillary information (Figure 11, 716 and 718).
Siomina does not explicitly disclose wherein the ancillary information includes information not pertaining to measurement of the network environment.
Siomina does not explicitly disclose the ancillary information comprises at least one of home energy measurements or health information of a user of the terminal device.
However Lin teaches the ancillary information comprises at least one of home energy measurements or health information of a user of the terminal device. (Paragraphs 03-04 and 34 teach MTC/IoT devices deployed which infrequency transmit data to a server via a wireless communication network. These devices may those utilized n settings such as healthcare and remote maintenance and control. Specifically these devices may be utilized to transmit data comprising “smart grid” data interpreted as analogous to “home energy” as well as E-healthcare data comprised further of “human status, e.g., blood pressure and heartbeat information”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina with the teachings of Lin in order to improve wireless communication network utilization.
RE claim 12, Siomina in view of Lin discloses a terminal device according to claim 11 as set forth above. Note that Siomina further discloses wherein the ancillary information is measurement data which is measured by the terminal device (Paragraphs 14-16 and/or 116-141).
Claims 3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Lin and further in view of Fujishiro et al. (US 2016/0413060, Fujishiro hereafter).
RE claim 3, Siomina in view of Lin discloses a terminal device according to claim 1 as set forth above. Siomina in view of Lin does not explicitly disclose wherein the produced data is a preamble and the controller is configured to select the preamble from a set of random access preambles provided by the wireless telecommunications network.
(Paragraph 67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina in view of Lin with the teachings of Fujishiro in order to perform the necessary steps to transition a UE from an Idle to Connected stated to transmit data to a network.
RE claim 5, Siomina in view of Lin discloses a terminal device according to claim 1. Siomina in view of Lin does not explicitly disclose wherein the produced data is a random access message indication.
However, Fujishiro teaches wherein the produced data is a random access message indication (Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina in view of Lin with the teachings of Fujishiro in order to perform the necessary steps to transition a UE from an Idle to Connected stated to transmit data to a network.
RE claim 13, Siomina in view of Lin discloses infrastructure equipment according to claim 11 as set forth above. Siomina in view of Lin does not explicitly disclose wherein the controller is configured to produce a set of preamble data and the indicative data is selected by the terminal device from the set of preamble data.
(Paragraph 67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the infrastructure equipment of Siomina in view of Lin with the teachings of Fujishiro in order to perform the necessary steps to transition a UE from an Idle to Connected stated to transmit data to a network.
RE claim 14, Siomina in view of Lin discloses infrastructure equipment according to claim 11. Siomina in view of Lin does not explicitly disclose wherein the indicative data is a random access message indication.
However, Fujishiro teaches wherein the indicative data is a random access message indication (Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the infrastructure equipment of Siomina in view of Lin with the teachings of Fujishiro in order to perform the necessary steps to transition a UE from an Idle to Connected stated to transmit data to a network.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Lin, in view of Fujishiro and further in view of Lee et al. (US 2011/0299492, Lee hereafter)
RE claim 4, Siomina in view of Lin discloses a terminal device according to claim 1 as set forth above. Siomina in view of Lin does not explicitly disclose wherein produced data is a preamble and the circuitry is configured to select the preamble 
However, Fujishiro teaches wherein produced data is a preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina in view of Lin with the teachings of Fujishiro in order to perform the necessary steps to transition a UE from an Idle to Connected stated to transmit data to a network.
Siomina in view of Lin and further in view of Fujishiro does not explicitly disclose the controller is configured to select the preamble based on the size of the stored ancillary information so that a first preamble is selected in the event that the size of stored ancillary information is at or below a first threshold and that a second, different, preamble is selected in the event that the size of the stored ancillary information is above the first threshold.
However, Lee teaches wherein produced data is a preamble and the controller is configured to select the preamble based on the size of the stored ancillary information so that a first preamble is selected in the event that the size of stored ancillary information is at or below a first threshold and that a second, different, preamble is (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Siomina in view of Lin and further in view of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Lin, in view of Fujishiro, in view of Lee and further of Jain et al. (US 2016/0143060, Jain hereafter).
RE claims 6 and 15, Siomina in view of Lin and further in view of Fujishiro discloses a terminal device according to claim 5 and infrastructure equipment according to claim 14 as set forth above. Siomina in view of Lin and further in view of Fujishiro does not explicitly disclose wherein in the event that the size of the ancillary information is less than a second threshold value, the transmitter is configured to transmit the ancillary information in the radio resource control connection setup complete signal.
However, Lee teaches transmitting the ancillary information based upon a threshold (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin and further in view of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.

However, Jain teaches transmitting the ancillary information in the radio resource control connection setup complete signal (Paragraph 99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina, in view of Lin in view of Fujishiro and further in view of Lee with the teachings of Jain in order to improve efficiency of MTC data transmission.
RE claims 7 and 16, Siomina in view of Lin discloses a terminal device according to claim 1 and infrastructure equipment according to claim 11 as set forth above.
Siomina in view of Lin does not explicitly disclose herein the produced data is a random access preamble and in the event that the size of the ancillary information is less than a second threshold value, the circuitry is configured to transmit the ancillary information in the radio resource control connection setup complete signal and to transmit the ancillary information using a control plane message.
 However, Fujishiro teaches wherein produced data is a preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.) 

Siomina in view of Lin and further in view of Fujishiro does not explicitly disclose in the event that the size of the ancillary information is less than a second threshold value, the transmitter is configured to transmit the ancillary information in the radio resource control connection setup complete signal and the controller is configured to control the transmitter to transmit the ancillary information using a control plane message.
However, Lee teaches transmitting the ancillary information based upon a threshold (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin, in view of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Siomina in view of Lin, in view of Fujishiro and further in view of Lee does not explicitly disclose transmitting the ancillary information in the radio resource control connection setup complete signal and the controller is configured to control the transmitter to transmit the ancillary information using a control plane message.
However, Jain teaches transmitting the ancillary information in the radio resource control connection setup complete signal and to transmit the ancillary information using a control plane message (Paragraph 99).
.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Lin, in view of Fujishiro, in view of Lee and further in view of Liu et al. (2012/0287873, Liu hereafter).
RE claims 8 and 17, Siomina in view of Lin discloses a terminal device according to claim 1 and infrastructure equipment according to claim 11 as set forth above.
Siomina in view of Lin does not explicitly disclose wherein the produced data is a random access preamble and in the event that the size of the ancillary information is at or greater than a second threshold value, and/or the ancillary information requires a secure connection with the network, the circuitry is configured to control the transmitter to transmit the ancillary information using a dedicated user plane radio bearer.
However, Fujishiro teaches wherein the produced data is a random access preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal device of Siomina in 
Siomina in view of Lin and further in view of Fujishiro does not explicitly disclose in the event that the size of the ancillary information is at or greater than a second threshold value, and/or the ancillary information requires a secure connection with the network, the controller is configured to control the transmitter to transmit the ancillary information using a dedicated user plane radio bearer.
However, Lee teaches transmitting the ancillary information based upon a threshold (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin and further in view of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Siomina in view of Lin, in view of Fujishiro and further in view of Lee does not explicitly disclose and/or the ancillary information requires a secure connection with the network, the circuitry is configured to control the transmitter to transmit the ancillary information using a dedicated user plane radio bearer (Figure 3).
However, Liu teaches the controller is configured to control the transmitter to transmit the ancillary information using a dedicated user plane radio bearer (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin, in view of Fujishiro and further in view of Lee with the teachings .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Lin and further in view of Lee.
RE claims 9 and 18, Siomina in view of Lin discloses a terminal device according to claim 1 and infrastructure equipment according to claim 11 as set forth above. Siomina in view of Lin does not explicitly disclose wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device.
However, Lee teaches wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device (Paragraphs 8 and 21 collectively teach and or suggest UEs transmitting MTC/small data are IoT devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Siomina in view of Lin with the teachings of Lee in order to mitigate the loading caused by MTC data.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Lin and further in view of Xiong et al. (US 2017/0180086, Xiong hereafter).
RE claim 10, Siomina in view of Lin discloses a terminal device according to claim 1 as set forth above. Siomina in view of Lin does not explicitly disclose wherein the circuitry is configured to receive from the wireless telecommunication network an indication of the type and format of the message which is to convey the ancillary information.
(Paragraph 215, MTC Control Format Indicator transmitted by the eNB in M-PCFICH).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin with the teachings of Xiong in order to provide for optimization and configuration for MTC related requirements.
RE claim 19, Siomina in view of Lin discloses infrastructure equipment according to claim 11 as set forth above. Siomina in view of Lin does not explicitly disclose wherein the circuitry is configured to transmit to the terminal device an indication of the type and format of the message which is to convey the ancillary information 
However, Xiong teaches wherein the circuitry is configured to transmit to the terminal device an indication of the type and format of the message which is to convey the ancillary information (Paragraph 215, MTC Control Format Indicator transmitted by the eNB in M-PCFICH).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Siomina in view of Lin with the teachings of Xiong in order to provide for optimization and configuration for MTC related requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461